ORDER
This order amends the opinion filed for this case on June 23, 2005. The last sentence of the second full paragraph on page 7478 of the slip opinion currently reads “The court granted summary judgment to the defendants on all state law claims and to Ridgefield City on Kennedy’s § 1983 ‘failure to train’ claim.” That sentence is now replaced with: “The court granted summary judgment to the defendants on plaintiffs’ state law claims of negligent infliction of emotional distress and the tort of outrage and to Ridgefield City on Kennedy’s § 1983 ‘failure to train’ claim.”